
	
		I
		111th CONGRESS
		1st Session
		H. R. 4100
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Broun of Georgia
			 (for himself, Mr. Gohmert,
			 Mr. Hall of Texas,
			 Ms. Granger,
			 Mr. Cole, Mr. Franks of Arizona,
			 Mr. Shadegg,
			 Mr. Bishop of Utah,
			 Mr. Marchant, and
			 Mr. Posey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  individual and corporate income tax relief, to reduce the employee share of
		  payroll taxes, and to rescind unobligated stimulus funds, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jumpstarting Our Business Sector Act of
			 2009.
		2.Capital gains tax
			 relief
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					139D.Temporary
				exclusion of certain dividends and long-term capital gainsIn the case of taxable years beginning in
				2009 and 2010, gross income shall not include—
						(1)gain from the sale
				or exchange of a capital asset held for more than 1 year, and
						(2)any qualified
				dividend income (as defined in section 1(h)(11)(B), determined without regard
				to clause (ii)(IV) thereof and without regard to section 303 of the Jobs and
				Growth Tax Relief Reconciliation Act of
				2003).
						.
			(b)Conforming
			 amendmentClause (ii) of section 1(h)(11)(B) of such Code is
			 amended by striking and at the end of subclause (II), by
			 striking the period at the end of subclause (III) and inserting ,
			 and, and by adding at the end the following new subclause:
				
					(IV)any dividend excluded from gross income
				under section
				139D.
					.
			(c)Clerical
			 amendmentPart III of subchapter B of chapter 1 of such Code is
			 amended by inserting after the item relating to section 139C the following new
			 item:
				
					
						139D. Temporary exclusion of certain
				dividends and long-term capital
				gains.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Temporary
			 reduction of employment taxes
			(a)Tax on
			 employeesSection 3101 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)Temporary
				reductionIn the case of
				remuneration paid not later than 2 years after the date of the enactment of
				this subsection—
						(1)subsection (a)
				shall be applied by substituting 3.1 for 6.2, and
						(2)subsection (b)
				shall be applied by substituting 0.725 for 1.45.
						.
			(b)Tax on
			 self-Employed incomeSection 1401 of such Code is amended by
			 adding at the end the following new subsection:
				
					(c)Temporary
				reductionIn the case of
				self-employment income derived not later than 2 years after the date of the
				enactment of this subsection—
						(1)subsection (a)
				shall be applied by substituting 6.2 for 12.40,
				and
						(2)subsection (b)
				shall be applied by substituting 1.45 for 2.90.
						.
			(c)Effective
			 dates
				(1)The amendment made by subsection (a) shall
			 apply to remuneration received on or after the first January 1 after the date
			 of the enactment of this Act.
				(2)The amendment made by subsection (b) shall
			 apply to self-employment income derived on or after the first January 1 after
			 the date of the enactment of this Act.
				4.Reduction in
			 corporate marginal income tax rates
			(a)In
			 generalSubsection (b) of
			 section 11 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(3)Reduced temporary
				ratesIn the case of taxable
				years beginning in 2009 and 2010—
						(A)In
				generalNotwithstanding paragraph (1), the amount of tax imposed
				by subsection (a) shall be the sum of—
							(i)15
				percent of so much of the taxable income as does not exceed $50,000, and
							(ii)25 percent of so
				much of the taxable income as exceeds $75,000.
							(B)Certain personal
				service corporationsParagraph (2) shall be applied by
				substituting 25 percent for 35 percent.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			5.Rate reductions
			 for 2009 and 2010Subsection
			 (i) of section 1 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new paragraph:
			
				(4)Temporary rate
				reductions for 2009 and 2010In the case of taxable years beginning
				after December 31, 2008, and before January 1, 2011—
					(A)paragraph
				(1)(A)(i) shall be applied by substituting 5 percent for
				10 percent, and
					(B)notwithstanding paragraph (1)(A)(ii), the
				rate of tax under subsections (a), (b), (c), and (d) on taxable income over the
				initial bracket amount (as defined in such paragraph) but not over the maximum
				bracket amount for the 15-percent rate bracket shall be 10
				percent.
					.
		6.Rescission of
			 unobligated stimulus fundsEffective on the date of the enactment of
			 this Act, there are rescinded all unobligated balances of the discretionary
			 appropriations made available by division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5).
		
